Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 9/13/2021.  These drawings are NOT being entered because of the possible addition of new matter.  Note that it is unclear what the added quadrilateral shaped portion and arrow of replacement figure 3 represents.  Additionally, the reproduction characteristics of replacement figures 4, 5, 8 and 9 (i.e. scan marks, less solid lines, etc.) are less desirable than the corresponding figures of the originally filed drawings (3/5/2020).  Note that nothing appears to have been added or removed within replacement figures 4, 5, 8 and 9.  Accordingly, even though the replacement drawings are not being entered, the Drawing Objection of the previous Office Action has been overcome by the applicant’s claim amendments.  Therefore, the originally drawings filed 3/5/2020 are now accepted.  

     EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12, Line 11:	Delete “particular”
			Insert --part--

Claim 25, Line 2:	After “of the cutting plate pad”
			Insert --by--

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732